DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE for 17/377,156 filed on 12/01/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0163199) in view of Ikarashi (US 9,985,552) further in view of Ikeda (EP 2420850) (from IDS).

 	Regarding claim 1, Park teaches:
 A power supply control circuit (Fig. 3 device 200 for controlling motor) of a three-phase brushless DC (BLDC) motor (Fig. 3 motor 260 [0033], [0035]: motor may be BLDC), the power supply control circuit comprising:
 an electrical network (Fig. 3) for calculating the DC current consumption Is based on three current IShl ISh2 and ISh3 of the BLDC motor ([0068]: first current flowing through the first shunt resistor 281, a second current flowing through the second shunt resistor 282, and a third current flowing through the third shunt resistor 283); 
the electrical network comprising:
 three shunt resistors Rsh1, Rsh2, and Rsh3 ([0062]: a first shunt resistor, SHUNT 1 281, a second shunt resistor, SHUNT 2 282, a third shunt resistor, SHUNT 3 283); 
three amplifiers ([0072]: a first amplifier 214, a second amplifier 216, a third amplifier 218); 
wherein the three amplifiers are configured to amplify and perform an offset correction of voltages Vsh1, Vsh2, and Vsh3 that correspond to the currents IS, Ish2, and Ish3 across the three shunt resistors Rsh1, Rsh2, and Rsh3, ([0072]-[0078]: the first amplifier 214 amplifies a voltage across the first shunt resistor 281 or the current flowing through the first shunt resistor 281 to provide the amplified voltage to the first offset circuit 213 and the first offset circuit 213 may output the first signal that is an offset signal of the first amplifier 214 and a reference voltage Vref based on the reference voltage that the controller provides. The second amplifier 216 amplifies voltage across the second shunt resistor 282 or the current flowing through the second shunt resister 282 to provide the amplified voltage to the second offset circuit 215 and the second offset circuit 215 may output the second signal that is an offset signal of the second amplifier 216 and the reference voltage Vref. The third amplifier 218 amplifies a voltage across the third shunt resistor 283 or the current flowing through the third shunt resistor 283 to provide the amplified voltage to the third offset circuit 217 and the third offset circuit 217 may output the third signal that is an offset signal of the third amplifier 218 and the reference voltage Vref), and 
wherein the DC current consumption of the BLDC motor Is is calculated according to the following equation:
                         
                            
                                
                                    I
                                
                                
                                    S
                                
                            
                        
                                             
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            O
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                      (It is inherent that this equation is derived from ohm’s law where it determines characteristics of a circuit)
wherein K = RTota* GainTotal, RTotal is the equivalent resistance of resistors Rsf1, Rsh2 and Rsh3 ( It is inherent concept that Rtotal is the equivalence resistance produced by adding the three resistors and g is the amplification factor of the amplifier), and 
wherein GainTotal is the total amplification factor of the three amplifiers (it is inherent that the DC current consumption of the motor is calculated with total voltage divided by total Resistor wherein g is the amplification factor of the amplifier. This equation being derived from V0 = Is *Rtotal).  
Park doesn’t explicitly teach:
a summing amplifier; and 
a low pass filter, 
wherein the summing amplifier is configured to sum the three voltages voltage and generate a total voltage VshT, 
wherein the low pass filter is configured to provide a filtered voltage Vo of the voltage VshT.
However, Ikarashi teaches a summing amplifier (adder 203 interpreted as summing amplifier). Fig. 2 shows a signal generator circuit 20 including AND gate 201 and output of R3, R6 and 18 are add together to provide output of signal generator circuit 20. See reproduced Fig. 2 of Ikarashi.
wherein the signal generator 20 is configured to provide a summed value (the adders 203 provides summed values of the output of the shunt resistors R3, R6 and output of 18). 
 (Examiner’s note: Applicant’s published specification para 0039 teaches a summing amplifier (not drawn in the figure) but represented by reference 520 to obtain a total voltage)
Ikarashi doesn’t explicitly teach a low pass filter configured to provide a filtered voltage of the summed voltage.
However, Ikeda teaches a low pass filter 18 averaging output voltage of amplifier 12.
Given the teaching of Ikarashi and Ikeda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the control device of Park with an adder for the three outputs  of the shunt resistors to acknowledge the total value of the resistors and provide the control device of Park with a low pass filter to average the value from the adder.


    PNG
    media_image1.png
    649
    654
    media_image1.png
    Greyscale


Regarding claim 3, Park teaches:
 A method for calculating a DC current consumption Is of a three-phase brushless DC (BLDC) motor (Fig. 3), the method being performed by a microcontroller ([0049]: microprocessor 205)of a power supply control circuit (Fig. 3 device 200 for controlling motor) of the BLDC motor (Fig. 3 motor 260 [0033], [0035]: motor may be BLDC), the method comprising: 
amplifying three voltage Vsh1, Vsh2, and Vsh3 corresponding to three phase current Ishi, ISh2, and ISh3 of the BLDC motor across three shunt resistors Rsh1, Rsh2, and Rsh3 for phase current sensing, respectively ([0072]-[0078]: the first amplifier 214 amplifies a voltage across the first shunt resistor 281 or the current flowing through the first shunt resistor 281 to provide the amplified voltage to the first offset circuit 213 and the first offset circuit 213 may output the first signal that is an offset signal of the first amplifier 214 and a reference voltage Vref based on the reference voltage that the controller provides. The second amplifier 216 amplifies voltage across the second shunt resistor 282 or the current flowing through the second shunt resister 282 to provide the amplified voltage to the second offset circuit 215 and the second offset circuit 215 may output the second signal that is an offset signal of the second amplifier 216 and the reference voltage Vref. The third amplifier 218 amplifies a voltage across the third shunt resistor 283 or the current flowing through the third shunt resistor 283 to provide the amplified voltage to the third offset circuit 217 and the third offset circuit 217 may output the third signal that is an offset signal of the third amplifier 218 and the reference voltage Vref); 
performing an offset correction of the three voltage Vsh1, Vs2, and Vsh3 (offset circuits 213, 215, 217); and 
calculating the DC current consumption Is. according to the following equation: [AltContent: rect]                         
                            
                                
                                    I
                                
                                
                                    S
                                
                            
                        
                                             
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            O
                                        
                                    
                                
                                
                                    K
                                
                            
                        
                      (It is inherent that this equation is derived from ohm’s law where it determines characteristics of a circuit)
wherein K = RTota* GainTotal, RTotal is the equivalent resistance of the three shunt resistors Rsf1, Rsh2 and Rsh3 ( It is inherent concept that Rtotal is the equivalence resistance produced by adding the three resistors and g is the amplification factor of the amplifier), and 
wherein GainTotal is the total amplification factor of the three amplifiers (it is inherent that the DC current consumption of the motor is calculated with total voltage divided by total Resistor wherein g is the amplification factor of the amplifier. This equation being derived from V0 = Is *Rtotal).  
Park doesn’t explicitly teach:
obtaining a total voltage VShT by summing the three voltage VSh1, Vs2, and Vsh3; 
obtaining a filtered voltage Vo by low-pass filtering the total voltage VshT.
However, Ikarashi teaches a summing amplifier (adder 203 interpreted as summing amplifier). Fig. 2 shows a signal generator circuit 20 including AND gate 201 and output of R3, R6 and 18 are add together to provide output of signal generator circuit 20. See reproduced Fig. 2 of Ikarashi.
wherein the signal generator 20 is configured to provide a summed value (the adders 203 provides summed values of the output of the shunt resistors R3, R6 and output of 18). 
(Examiner’s note: Applicant’s published specification para 0039 teaches a summing amplifier (not drawn in the figure) but represented by reference 520 to obtain a total voltage).
Ikarashi doesn’t explicitly teach obtaining a filtered voltage Vo by low-pass filtering the total tension VshT.
However, Ikeda teaches a low pass filter 18 averaging output voltage of amplifier 12.
Given the teaching of Ikarashi and Ikeda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the control device of Park with an adder for the three outputs  of the shunt resistors to acknowledge the total value of the resistors and provide the control device of Park with a low pass filter to average the value from the adder.

Regarding claim 4, Park teaches:
The method according to claim 3, further comprising implementing a control algorithm for controlling the BLDC motor based at least on the calculated Is ([0049]: controller may control overall operation, may be one or more microprocessors operated by a program or hardware. The program may include series of commands for executing a method, [0094]).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0163199) in view of Ikarashi (US 9,985,552) further in view of Ikeda (EP 2420850) (from IDS), further in view of Applicant Admitted Prior Art.

Regarding claim 2, none Park, nor does Ikarashi, nor Ikeda teach further comprising an AC filter.  
	However, Applicant Admitted Prior Art, Fig. 1 description of the present application in the background section teaches and AC filter.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the AC filter of the conventional power supply control circuit 100 of Fig. 1 into the combination of Park, Ikarashi and Ikeda in order to suppress the flow of harmonic currents. 

Response to Arguments
Applicant's arguments filed have been fully considered and based on the amendment, Examiner has provided a change in the rejection for claims 1 and 3 regarding the prior art Ikarashi.
Applicant has argued that the references fail to teach the combined limitation of claim 1 for the reasons that the adders of Ikarashi do not sum 3 voltages.

Examiner has changed the rejection that only one summing component is used to provide the sum of the three signals. Park, the primary reference, already teaches the three currents flowing through the three resistors, the three amplifiers, the amplifiers amplifying and performing offset correction of voltages. Examiner is bringing the prior art of Ikarashi to show that three outputs can be added. The signal generator 20 provides the total sum of the three outputs with the help of adder 203, interpreted as the summing amplifier. Further, Examiner has provided an Examiner’s note to Applicant to state that the drawing of the present application does not show the summing amplifier but uses an adder to represent the summing amplifier. Ikarashi has a component 20 that provides the total sum of the three outputs. Therefore, given the teaching of Ikarashi, three outputs may be added using one component. 
For the above reasons, the claims are not allowable for the present. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0157994 to Prabhala teaches in Figs. 6 and 9 detecting direction of current flow using shunt resistors. Fig. 12 illustrates a technique for sensing current using shunt resistor. Rshunt amplifier 234 may include op amp 238 to the output, Vout of op amp 238 acts as a feedback resistor. In some Rshunt amplifier 234 may receive offset input via resistor R2C. Offset circuit 232 may include op amp 240. Op amp 240 may receive power from Vcc (see para 0084-0086).
US 2012/0163046 to Hibino teaches in Fig. 1-2, 6 and para 0050 , the detection section (5) includes an operational amplifier (5a) configured to receive a voltage pulse output by the shunt resistor (R) and an A/D converter (5b) configured to A/D convert an output of the operational amplifier (5a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-270-7279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                         
12/14/2022                                                                                                                                                                                        
               
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846